DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claim(s) 1, 4, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over MAEJIMA, US 2017/0174876 A1, in view of Ohishi et al., US 2008/0071014 A1.

Claims 1, 4, 7-8. MAEJIMA discloses a sealing member (such as the in fig. 1) comprising: a sliding portion (as seen in the structure of fig. 1) made of a vulcanized rubber composition (as [0039] discloses the rubber composition for use in a tire tread may also contain various compounding agents that are commonly used in rubber compositions for use in tire treads. Examples thereof include vulcanization or cross-linking agents, vulcanization accelerators, antiaging agents, plasticizers, processing aids, liquid polymers, and thermosetting resins). 
  MAEJIMA appears to not specify that the rubber composition includes a carboxyl-containing acrylic rubber, a silica, and a glass fiber; and a content of the silica is 25 to 100 parts by weight per 100 parts by weight of the carboxyl-containing acrylic rubber.
However, [0018] of Ohishi et al., indicates that the acrylic rubber composition of the present invention preferably contains a styrenated diphenylamine compound in an amount of 0.3 to 8 parts by weight based on 100 parts by weight of the carboxyl group-containing acrylic rubber and further a crosslinking agent in an amount of 0.05 to 20 parts by weight based on the composition. Further, [0088] of Ohishi discloses, as shown in Table 2, the test results obtained when silica was formulated shows that as compared with Comparative Example 5 using the conventional "CD" as the antioxidant, the acrylic rubber vulcanizate of the present invention. It would have also been obvious to one having ordinary skill in the art at the time the invention was made to select the acrylic rubber composition material of Ohishi for the sealing member during the process, which provides a vulcanizate that has significant resistance to thermal aging stably in widely variable working environments and has, particularly, high tensile strength and modulus retained after a thermal load is applied for a long time and is free from an environmental limitation (see [0004]), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. In re Leshin, 125 USPQ416.  

Allowable Subject Matter
4.	Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a pH of the silica is 8 or more and 12 or less. 
(B)	Since claim 5 is dependent claim of objected claim (claim 2), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	

(C)	Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a pH of the silica is 10 or more and 12 or less. 

(D)	Since claim 6 is dependent claim of objected claim (claim 3), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 3).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899